DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Request for Continued Examination (RCE) dated on 10/23/2020.
Claims 1-2, 9-11 and 19-20 have been amended.
Claims 3-5, 8-9, 12-15 and 17-18 have been previously presented.
Claims 7 and 16 have been canceled.
Claims 1-6, 8-15 and 17-20 are submitted for examination.
Claims 1-6, 8-15 and 17-20 are pending. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 10/23/2020 has been entered.

Priority
This application 16/010,260 filed on June 15, 2018 does not claim any priority.

Response to Arguments
Applicant’s remark filed on October 23, 2020 has claims 1-2, 9-11 and 19-20 amended, claims 7 and 16 canceled and all other claims are previous presented.
The prior objection of Claim 2 and Claim 19 have been withdrawn in view of the amendment received on October 23, 2020.
Applicant’s remark, filed on October 23, 2020 regarding Claim 1 on bottom of page 9 has been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further recites similar remarks as listed above for dependent claims, 2-6, 8-9, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remark, filed on October 23, 2020 regarding Claim 10 on bottom of page 12 has been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further recites similar remarks as listed above for dependent claims, 11-15 and 17-18 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remark, filed on October 23, 2020 regarding Claim 19 and Claim 20 on bottom of page 12 has been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “…….so that the user can be authenticated….”. Claim 20 recites, …user can be authenticated….”.  It is not clear whether user is authenticated or not. Examiner suggest replacing/omitting word “can” to address the deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 10, 12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiko Nishida (US PGPUB. # US 2017/0163636, hereinafter “Nishida”), and further in view of Khalid et al. (US PGPUB. # US 2015/0188907, hereinafter “Khalid”).

Referring to Claims 1, 10, 19 and 20:
Regarding Claim 1, Nishida teaches,
A server comprising: 
a memory storing instructions (Fig. 2A(221, 222), ¶33); and at 
least one processor that executes the instructions stored in the memory to control the at least one processor to (Fig. 2A(220), ¶33) 
receive, from a client device, a request to log into the server and access a service provided by an external apparatus (Fig. 3. (S3.1, S3.2, S3.3, S3.4), ¶55, “a user authorization setting request by designating a necessary scope to the printer 103. According to this embodiment, for example, Print that is a necessary scope for the printer 103 to access the interface of the data conversion server 108 is designated as the scope”, ¶60, “the Web browser 1021 according to the received redirect instruction transmits an authorization setting screen request to the authorization server 106”, Fig. 4A, ¶62, “FIG. 4A illustrates a log-in screen example received by the Web browser 1021 from the authorization server 106 as a response to the request in S3.3 for display”, i.e. a request to log into the server is received from a printer(client device) to access the interface of the data conversion server (service provided by the external apparatus), the request including 
first information that identifies a user (Fig. 4A – Tenant ID (user_tenant1)), the user having already logged into and been authenticated at the client device (¶38, “the user has been authenticated successfully from the local authentication server 104”, Fig. 5(S5.1, S5.2,S5.2R), ¶69-71, “If the authenticate result is "success", the log-in app 1031 in the printer 103 returns the local authentication information of the log-in user to the pull-print app 1033”, i.e. user is already logged in), 
[second information identifying the client device], and 
service information identifying the service for which access is requested (Fig. 5(S5.3), ¶72, “In S5.3, the authorization server cooperation client 1032 in the printer 103 transmits an authorization token generation request including the authorization token, scope, and application ID in the representative authorization token information 400 to the authorization server 106”, i.e. application ID is the service information to identify the service); [authenticate the client device, with the server, using only the second information]; access the service provided by the external apparatus by redirecting the client device to the external apparatus so that the user can be authenticated with the service using service-specific authentication information received from the client device (Fig. 5(S5.5, S5.5R), ¶75, “In S5.5, the pull-print app 1033 in the printer 103 refers to the document information 700 acquired in S5.4 and transmits the authorization token and a print data generation request including a document ID to the conversion server 108”, “the data conversion server 108 in S5.5-1 transmits an authorization token verification request to the authorization server 106”, i.e. request from the printer (client device) is redirected to data conversion server (external apparatus) so user is authorized using an authorization token (service specific authentication information) for data conversion service) ; 
associating, in memory, the first information that identifies the user with the token received from the client device to enable subsequent access to the service; by the server when requested by the user at the client device (Fig. 9E, ¶48, “The scope 513 is a scope in which the authorization token 511 can be used, and a scope passed to the authorization server 106 along with the authorization token generation request is registered therewith. A client ID and a tenant ID passed to the authorization server 106 along with the authorization token generation request are registered as the client ID 514 and the tenant ID 515, respectively”, i.e. tenant ID (first information) is associated with a token).
Nishida does not teach explicitly,
second information identifying the client device, and
authenticate the client device, with the server, using only the second information;
receive, from the client device, a token provided by the external apparatus to the client device after authentication of the user with the service provided by the external apparatus, wherein the token enables the server to access the service.
However, Khalid teaches,
second information identifying the client device (¶26, “The application 38 may use the received identification code and device information of the mobile station 13a, including, but not limited to, a device operating system version, a mobile directory number (MDN) and Subscriber Identity Module (SIM) credential of the mobile station 13a to generate a hash value”, Fig. 2(216), ¶36, “the application 38 may use the received identification code and device information of the mobile station 13a, including, but not limited to, a device operating system version, a mobile directory number (MDN) and Subscriber Identity Module (SIM) credential of the mobile station 13a, to generate a hash value”, i.e. second information identifies client device), and
authenticate the client device, with the server, using only the second information (¶26, “the subscriber profile controller 33 may verify the hash value against subscriber database prior to providing an authentication token to the application 38”, ¶36, “the subscriber profile controller 33 may verify the hash value against a subscriber database prior to providing an authentication token to the application 38”, i.e. client device is authenticated using client device information (second information)) ;
receive, from the client device, a token provided by the external apparatus to the client device after authentication of the user with the service provided by the external apparatus, wherein the token enables the server to access the service (¶28, “Upon receipt of the SSO authentication token at the application 38, the received SSO authentication token (e.g. SSO token) can be provided by the application 38 to an application content server 25 to authenticate the application 38 with the application content server 25. If the application content server 25 authenticates the SSO authentication token, the application content server 25 can allow content transfer between the application content server 25 and the application 38”, Fig. 2 (222), ¶38, “When the application content server 25 authenticates the SSO authentication token (step 222), the application content server 25 can allow content transfer between the application content server 25 and the application 38.”, i.e. service is rendered).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Khalid with the invention of Nishida.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 10, it is a method claim of above device Claim 1 and therefore Claim 10 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 19, it is a client device claim of above device Claim 1 and therefore Claim 19 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 20, it is a device access management Claim of above device Claim 1 and therefore Claim 20 is rejected with the same rationale as applied against Claim 1 above.

Referring to Claims 3 and 12:
Regarding Claim 3, rejection of Claim 1 is included and for the same motivation Nishida teaches,
The server, according to claim 1, wherein the first information includes information used by the user to log into the client device and which is used by the client device to authenticate the user at the client device with an authentication server (¶28, “a simple authentication method only including confirmation of matching of a user name, a password, and a domain may be used according to this embodiment”), wherein the authentication server is different from each of the server and the external apparatus, and information identifying a domain of which the user is a member (Fig. 1(104), ¶28, “The local authentication server 104 is a server for execution of user authentication for an access to the business server 105. A user is allowed to access the business server 105 if he or she is authenticated by the local authentication server 104”, i.e. authentication server is different from other servers. ¶38).

Regarding Claim 12, rejection of Claim 10 is included and Claim 12 is rejected with the same rationale as applied against Claim 3 above. 

Referring to Claims 5 and 14:
Regarding Claim 3, rejection of Claim 1 is included and for the same motivation Nishida teaches,
The server according to claim 1, wherein the first information is obtained by a browser executing on the client device from an authentication application used to authenticate the user of the client device (Fig. 4A, ¶62, “FIG. 4A illustrates a log-in screen example received by the Web browser 1021 from the authorization server 106 as a response to the request in S3.3 for display”, i.e. first information is obtained by a web browser).

Regarding Claim 14, rejection of Claim 10 is included and Claim 14 is rejected with the same rationale as applied against Claim 5 above. 

Referring to Claims 6 and 15:
Regarding Claim 6, rejection of Claim 1 is included and for the same motivation Nishida does not teach explicitly,
The server according to claim 1, wherein the second information is unique to the client device.
However, Khalid teaches,
The server according to claim 1, wherein the second information is unique to the client device (¶26, “The application 38 may use the received identification code and device information of the mobile station 13a, including, but not limited to, a device operating system version, a mobile directory number (MDN) and Subscriber Identity Module (SIM) credential of the mobile station 13a to generate a hash value”, Fig. 2(216), ¶36, “the application 38 may use the received identification code and device information of the mobile station 13a, including, but not limited to, a device operating system version, a mobile directory number (MDN) and Subscriber Identity Module (SIM) credential of the mobile station 13a, to generate a hash value”, i.e. second information is unique to the client device).

Regarding Claim 15, rejection of Claim 10 is included and Claim 15 is rejected with the same rationale as applied against Claim 6 above. 


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiko Nishida (US PGPUB. # US 2017/0163636, hereinafter “Nishida”), and further in view of Khalid et al. (US PGPUB. # US 2015/0188907, hereinafter “Khalid”), and further in view of Daisuke Ito (US PGPUB. # US 2007/0106905, hereinafter “Ito”). 

Referring to Claims 4 and 13:
Regarding Claim 4, rejection of Claim 1 is included and combination of Nishida and Khalid does not teach explicitly,
The server according to claim 1, wherein first information includes information that identifies an authentication server used to authenticate the user with the client device.
However, Ito teaches,
 The server according to claim 1, wherein first information includes information that identifies an authentication server used to authenticate the user with the client device (¶40, “The user authentication information includes information indicating a user name, information indicating a password, information indicating a domain name, etc.”, ¶51, i.e. first information includes information that identifies authentication server).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Ito with the invention of Nishida in view of Khalid.
Nishida in view of Khalid teaches, authenticating a user locally and providing a token to associate the token with the user, utilizing user identification information and authenticating a client device using client device information and providing a token to access requested service. Ito teaches, including authentication server information into login information. Therefore, it would have been obvious to have include authentication server information into login information of Ito into the teachings of Nishida in view of Khalid, so client can direct the login information to appropriate authentication server. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 13, rejection of Claim 10 is included and Claim 13 is rejected with the same rationale as applied against Claim 4 above. 

Claims 2, 8, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiko Nishida (US PGPUB. # US 2017/0163636, hereinafter “Nishida”), and further in view of Khalid et al. (US PGPUB. # US 2015/0188907, hereinafter “Khalid”), and further in view of Hiroaki Towata (US PGPUB. # US 2013/0097686, hereinafter “Towata”). 

Referring to Claims 2 and 11:
Regarding Claim 2, rejection of Claim 1 is included and combination of Nishida and Khalid does not teach explicitly,
The server according to claim 1, wherein execution of the instructions controls the at least one processor to: receive, from the client device, a request to access the service provided by the external apparatus; and wherein the redirection, by the server, of the client device to the external apparatus enables the client device to render a user interface for interacting with the service provided by the external apparatus.
However, Towata teaches,
The server according to claim 1, wherein execution of the instructions controls the at least one processor to: receive, from the client device, a request to access the service provided by the external apparatus; and wherein the redirection, by the server, of the client device to the external apparatus enables the client device to render a user interface for interacting with the service provided by the external apparatus (¶94, “in step 1020, the web browser 304 redirects authentication information to the mediation service 302 in order to coordinate a service. The information will be used for web application 303 in the application server 103” (which is a service providing system that provides a web service in response to a request from a user device - see ¶59, ¶93-¶95, “in step 1021 the web response unit of the mediation service 302. calls control unit 502 to generate a coordination device list screen and transmit it to the web browser 304”,  ¶96-¶98, “The mediation service 302 causes the web browser to display the coordination between the coordination device 101 of the coordination system 1000 (i.e., client device) and the web application, if authentication and coordination processes are successful, the coordination device 101 may acquire content and the like form the web application 303”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Towata with the invention of Nishida in view of Khalid.
Nishida in view of Khalid teaches, authenticating a user locally and providing a token to associate the token with the user, utilizing user identification information and authenticating a client device using client device information and providing a token to access requested service. Towata teaches, redirecting browser for an authentication in response to request to access a service. Therefore, it would have been obvious to have redirecting browser for an authentication in response to request to access a service of Towata into the teachings of Nishida in view of Khalid, so client can be KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 11, rejection of Claim 10 is included and Claim 11 is rejected with the same rationale as applied against Claim 2 above. 

Referring to Claims 8 and 17:
Regarding Claim 8, rejection of Claim 1 is included and combination of Nishida and Khalid does not teach explicitly,
The server according to claim 1, wherein execution of the instructions control the one or more processors to in response to a request to access the service by the external apparatus, redirect a browser executing on the client device to the external apparatus for authentication.
However, Towata teaches,
The server according to claim 1, wherein execution of the instructions control the one or more processors to in response to a request to access the service by the external apparatus, redirect a browser executing on the client device to the external apparatus for authentication (Fig. 10 (S1020), ¶94, “In step S1020, the web browser 304 redirects authentication information to the web response unit 501 of the mediation service 302 in accordance with the redirect instruction in step S1019”, ¶59, “The application server 103 is a service providing system that provides a web service in response to a request from a user device”, ¶93-¶96, “ in step 1021 the web response unit of the mediation service 302 calls control unit 502 to generate a coordination device list screen and transmit it to the web browser 304”, ¶96-¶98, “The mediation service 302 causes the web browser to display the coordination between the coordination device 101 of the coordination system 1000 (i.e,, client device} and the web application, if authentication and coordination processes are successful, the coordination device 101 may acquire content and the like form the web application 303”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Towata with the invention of Nishida in view of Khalid.
Nishida in view of Khalid teaches, authenticating a user locally and providing a token to associate the token with the user, utilizing user identification information and authenticating a client device using client device information and providing a token to access requested service. Towata teaches, redirecting browser for an authentication in response to request to access a service. Therefore, it would have been obvious to have redirecting browser for an authentication in response to request to access a service of Towata into the teachings of Nishida in view of Khalid, so client can be authenticated and receive required service. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 17, rejection of Claim 10 is included and Claim 17 is rejected with the same rationale as applied against Claim 8 above. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiko Nishida (US PGPUB. # US 2017/0163636, hereinafter “Nishida”), and further in view of Khalid et al. (US PGPUB. # US 2015/0188907, hereinafter “Khalid”), and further in view of Kong et al. (US PGPUB. # US 2015/0341347, hereinafter “Kong”). 

Referring to Claims 9 and 18:
Regarding Claim 9, rejection of Claim 1 is included and Nishida teaches,
The server according to claim 1, wherein execution of the instructions control the one or more processors to 
in response to a request to access the service on the external apparatus (Fig. 3. (S3.1, S3.2, S3.3, S3.4), ¶55, “a user authorization setting request by designating a necessary scope to the printer 103. According to this embodiment, for example, Print that is a necessary scope for the printer 103 to access the interface of the data conversion server 108 is designated as the scope”, ¶60, “the Web browser 1021 according to the received redirect instruction transmits an authorization setting screen request to the authorization server 106”, Fig. 4A, ¶62, “FIG. 4A illustrates a log-in screen example received by the Web browser 1021 from the authorization server 106 as a response to the request in S3.3 for display”, i.e. a request to log into the server is received from a printer(client device) to access the interface of the data conversion server (service provided by the external apparatus), [determine, using the first information, whether a token associated with the first information is stored in memory; and 
in a case where it is determined that a token associated with the first information is stored in memory, 
automatically provide the token to the external apparatus; 
receive from the external apparatus another token usable by the server to access the external service without receiving credentials for accessing the external service from a user at the client device; and 
in a case where it is determined that a token associated with the first information is not stored in memory, 
cause the service of the external apparatus to be redirected to the client device for authentication therewith].
Nishida does not teach explicitly,
in response to a request to access the service on the external apparatus, determine, using the first information, whether a token associated with the first information is stored in memory; and 
in a case where it is determined that a token associated with the first information is stored in memory, 
automatically provide the token to the external apparatus; 
receive from the external apparatus another token usable by the server to access the external service without receiving credentials for accessing the external service from a user at the client device; and 
in a case where it is determined that a token associated with the first information is not stored in memory, 
cause the service of the external apparatus to be redirected to the client device for authentication therewith
However, Khalid teaches,
receive from the external apparatus another token usable by the server to access the external service without receiving credentials for accessing the external service from a user at the client device (¶28, “Upon receipt of the SSO authentication token at the application 38, the received SSO authentication token (e.g. SSO token) can be provided by the application 38 to an application content server 25 to authenticate the application 38 with the application content server 25, token is utilized to receive service from an application content server (external service) without receiving credentials from a user of the client device);
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Khalid with the invention of Nishida.
Nishida teaches, authenticating a user locally and providing a token to associate the token with the user, utilizing user identification information. Khalid, teaches authenticating a client device using client device information and providing a token to access requested service. Therefore, it would have been obvious to have KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Nishida and Khalid does not teach explicitly,
[in response to a request to access the service on the external apparatus], determine, using the first information, whether a token associated with the first information is stored in memory; and 
in a case where it is determined that a token associated with the first information is stored in memory, 
automatically provide the token to the external apparatus; 
in a case where it is determined that a token associated with the first information is not stored in memory, 
cause the service of the external apparatus to be redirected to the client device for authentication therewith.
However Kong teaches,
[in response to a request to access the service on the external apparatus], determine, using the first information, whether a token associated with the first information is stored in memory (Fig. 3(312), ¶51, “In response to receiving the subsequent request, the iframe may determine 312 whether the stored access token has expired”, i.e. it is determined that a token is stored in memory and whether it is expired or not); and 
in a case where it is determined that a token associated with the first information is stored in memory (Fig. 3(320), ¶52, “if the iframe determines that the stored access token has not expired, the iframe may retrieve 320 the stored access token from its cache”, i.e. it is determined that the token is stored in memory and not expired), 
automatically provide the token to the external apparatus (Fig. 3(320), ¶52, “may provide 322 the stored access token to the client application”); 
in a case where it is determined that a token associated with the first information is not stored in memory (Fig. 3(312), ¶51, “the iframe may determine 312 whether the stored access token has expired. If the stored access token has expired, the iframe may not provide the stored access token to the client application”, i.e. token is expired indicates that token is not stored in the memory), 
cause the service of the external apparatus to be redirected to the client device for authentication therewith (Fig. 3(314), ¶51, “if the stored access token has expired, the iframe may request 314 another access token from the authorization provider”, i.e. redirected for authentication to get new access token).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.

Nishida in view of Khalid teaches, authenticating a user locally and providing a token to associate the token with the user, utilizing user identification information and authenticating a client device using client device information and providing a token to access requested service. Kong teaches, providing a token from a memory when it is not expired (stored in memory) and requesting an authentication when the token is expired (not stored in memory). Therefore, it would have been obvious to have providing a token from a memory when it is not expired (stored in memory) and requesting an authentication when the token is expired (not stored in memory) of Ito Kong the teachings of Nishida in view of Khalid, to utilized authenticated token within authorized time to avoid malicious user attacking the token. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 18, rejection of Claim 10 is included and Claim 18 is rejected with the same rationale as applied against Claim 9 above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Nakashima et al. (US PGPUB. # US 2016/0277407) discloses, a service-provider device; and a browser loaded on a first device. To connect the service-provider device with the first device, the browser fetches a device ID from the first device, and sends a request for a service to the service-provider device with the device ID. The service-provider device determines whether the service is allowed to be provided by checking whether the device ID is registered.
Yoshinobu Hamada (US PGPUB. # US 2011/0179466) discloses, an information processing system is provided that simplifies a logout procedure in an information processing apparatus that has a Web browser that operates together with a Web server that serves as an external apparatus, while maintaining the operational feel of the Web browser. To accomplish this, in the present information processing system, the Web server is notified of a user instruction input via an operation screen of the Web browser provided from the Web server as an event. Here, the Web server analyzes the notified event, and if this event is a logout request, the Web server executes processing for logging out of the Web server, and also notifies the Web browser of the logout request. The Web browser executes processing for logging out of the Web browser upon receipt of the logout request from the Web server.
Newell et al. (US PGPUB. # US 2017/0346856) discloses, approaches for providing authentication of a user and a client device. A user's credentials can be authenticated by an identity provider. In addition, a device posture assessment that analyzes the device from which the authentication request originates is also performed. An authentication request can be authenticated based upon whether the device posture 
Koganei et al. (US PGPUB. # US 2006/0184533) disclose, in a client/server system that authenticates according to a terminal ID, a terminal authentication apparatus is provided that is capable of authenticating a terminal device correctly even if the method of generating a terminal ID has been changed from the old version to a new one, and thus useful as an authentication apparatus for a net TV, mobile phone, on-line network for ATMs, and the like. The apparatus transmits two terminal IDs generated with the generation methods in both old and new versions. With this method, the server authenticates from these two terminal IDs according to the ID fields of the old and new versions, and additionally updates the ID in the old version to a new one. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARSHAN I DHRUV/          Examiner, Art Unit 2498